Case 3:18-cv-00097-GEC Document 27-3 Filed 10/31/19 Page 1 of 4 Pageid#: 176




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION


                                    )
                                    )
    MICHAEL DONALDSON,              )
                                    )
          Plaintiff,                )
                                    )
                v.                  )      CaseNo.: 3:18CV00097
                                    )
    TRAE FUELS, LLC., et al.        )
                                    )
          Defendants.               )
                                    )
                                    )

                       DECLARATION OF MICHELLE MILLS

          I, MichelleMills, am overtheageof18andmakethisdeclaration
                                                                  onpersonal

    knowledge.

       1. I am Corporate
                       Controller
                               at EnviroTech
                                           Services, Inc. andheldthatposition

          during
               theentiretime thatMichaelDonaldson
                                                was controller
                                                            ofTrae Fuels-

          October2013toAugust
                           2014.

       2. Inmyrole as Corporate
                              Controller,
                                       I exercisedEnviroTech
                                                           corporate

          oversight
                 overTrae Fuels’ financialoperations.
                                                   Myrolewas tooverseeor

          checkthetransactions
                             ona high
                                    levelthatwere inthesystemforTrae

          Fuels. I communicated
                              withMichaelDonaldson
                                                 frequently
                                                          andI made

          suggestions
                   onhowtoimprove
                                processesormakerecommendations
                                                            onthings

          thatseemedlikehe was doing
                                   incorrectly
                                             according
                                                     toourcurrent




                                   Page 1 of4
Case 3:18-cv-00097-GEC Document 27-3 Filed 10/31/19 Page 2 of 4 Pageid#: 177




          processes. I looked
                            at all transactions
                                              inthesystemandthatincluded
                                                                       what

          hedidandwhatothersdidintheIFS system.

       3. Notlong
                after Michaelwas hiredandtrainedonouraccounting
                                                              systemsI

          began
              tohaveconcerns
                           about
                               hisperformance.As earlyas January
                                                               2014I

          concluded
                 thathe was notperforming
                                        thejobas the Controller
                                                             ofa company

          andwas notabletothink
                              proactively
                                        andfigurethesystemout. He was

          trainedseveraltimes andcontinued
                                        to makethesame errorsorcreate more

          workthanwas necessary.He askedthesame questions
                                                       overandoverand

          alwaysblamedsomeone
                            else anddidnottakeresponsibility
                                                          forhisactions.

       4. Michaelhashisownway ofthinking
                                       anddoing
                                              things
                                                   andwhenheasksfora

          suggestion
                   andis given
                             a response,
                                      hecomesbackwitha reasonwhyhe

          thinks
               heneedstodothetaskhisway.

       5. A specificexampleofthiswas hishabitofdoing
                                                   journal
                                                        entriesforAccounts

          Payable(AP) invoices.He would
                                      receiveanAP invoice
                                                        butinsteadof

          entering
                 the amount
                          inthecompany
                                     IFS financialsystemhewould
                                                              create a

          separatejournal
                       entryin anexcel spreadsheet
                                                andreclassifythatinvoice

          after it was paidsometime later. His insistenceondoing
                                                               it hiswaywas

          grossly
                inefficientandresultedina number
                                              ofextrastepsthatwere

          unnecessary.
                     I talkedtohimnumerous
                                        times about
                                                  thisprocedure
                                                             andtold

          himinanemail datedApril 14,2014thatheshould
                                                    notbehandling
                                                                AP

          invoices
                 inthisway. Exhibit
                                 8. However,hecontinued
                                                     todoso.




                                     Page2 of4
Case 3:18-cv-00097-GEC Document 27-3 Filed 10/31/19 Page 3 of 4 Pageid#: 178




       6. Intheemail exchange
                            inExhibit
                                   8,Michaelsenthisaccounting
                                                            entriesto

          KevinWhyrick
                     andme tocheckpriortoclosing
                                               themonth
                                                      becausewe had

          found
              so manyerrorsinpriormonths
                                       thatwe changed
                                                    theprocesssowe

          could
              look
                 at hisitems priortohimposting
                                             themtothegeneralledger.

       7. In mid-July
                    2014,Michaelwas still making
                                               veryfundamental
                                                            andbasic

          accounting
                   errors. I haveattachedanemail exchange
                                                       fromJuly16, 2014

          whichdemonstrates
                          thatMichaelwas unable
                                              toaccount
                                                      for a shop
                                                               orderthat

          was inprogress
                       butnotcompleted
                                     (WIP, orworkinprogress).
                                                           Exhibit
                                                                9.

          Despitereceiving
                         specificinstructions
                                           onhowto account
                                                         fortheshop
                                                                  order,

          hewas unable
                     to make thenecessarycorrections
                                                   toensuretheaccuracyof

          thefinancialstatements.

       8. InJuly2014,I prepared
                              a reportforMichaelDonaldson
                                                       ’s employee
                                                                 file.

          Exhibit
               10. I listedtheitems wherehejustwas notdoing
                                                          hisjob. Inmostof

          theseareas I hadgiven
                              himspecificinstructions,
                                                    eitherverbally
                                                                 orinemail,

          about
              howto dothejob,buthestill was notabletoimprove
                                                           hisperformance.

       9. Thereasonhewas let gowas basedonhisperformance
                                                       andthefact thathe

          was notperforming
                          at thelevelthatwe expected
                                                   whenwe hiredhim. Inthe

          hiring
               interview,hesaidhehadexperience
                                             doing
                                                 all thethings
                                                             hewould
                                                                   be

          required
                 to doat Trae Fuels, butit was evident
                                                     veryquickly
                                                               thathewas over

          hisheadandwas struggling
                                 toperformthejobwe hiredhimto do.

       10.1 didbecomeaware ofhiscancerdiagnosis
                                             andtreatmentinMay2014.He

          didnotaskforanyaccommodations
                                     intheworkplace
                                                  otherthantheabilityto


                                    Page 3 of4
Case 3:18-cv-00097-GEC Document 27-3 Filed 10/31/19 Page 4 of 4 Pageid#: 179




            takesome Fridaysoffforchemotherapy
                                             treatment. Everyone
                                                               at Trae Fuels

            andEnviroTech
                        agreedto his schedule
                                            for treatment.

       11.Michael neverexcused
                             orblamedhis workperformance
                                                       onhishealth

            condition
                    orhistreatment. Instead,he neveracknowledged
                                                              thattherewas

            anything
                   wrong
                       withhis workperformance
                                             despitethe manytimes I hadto

            correcthis work.

       12.His cancerdiagnosis
                           andtreatmenthadnoeffect onmyinteraction
                                                                 or

            evaluation
                     ofMichael’s work. I basedmy commentsandcorrections
                                                                      ofhis

            worksolelyonthemerits ofhis work. My assessment thathe was unable
                                                                            to

            dothejobofcontroller
                              ofTrae Fuels was basedonmy personal
                                                               observations

            thathe could
                       notperformtheessentialfunctions
                                                    ofthatjob.

       13.Pursuant
                 to 28U.S.C. § 1746,I hereby
                                           declare under
                                                       penalty
                                                             ofperjury
                                                                     that

            the foregoing
                        is trueandcorrect.




    Date:
                                                   Michelle Mills




                                       Page4 of4
